Citation Nr: 0403796	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  98-05 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for the residuals of 
abdominal stab wounds, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from November 1971 to 
November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating determination by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

When this appeal was last before the Board in August 2002, 
the Board decided some of the issues on appeal and deferred 
its decision with respect to the issue of entitlement to an 
increased rating for the residuals of abdominal stab wounds 
pending the completion of additional development of the 
record by the Board.  Thereafter, the Board undertook 
additional development but no new evidence was received as a 
result of this additional development.  


REMAND

The appellant is service-connected for the residuals of four 
abdominal stab wounds, rated 10 percent disabling from 
November 1973 under Diagnostic Code 7301 (adhesions of the 
peritoneum) of VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (Rating Schedule).  This rating is now 
protected under 38 U.S.C.A. § 110 (West 2002).  The current 
residuals also include four abdominal stab wound scars, and 
the RO has never had the opportunity to review this claim 
under the current rating criteria for scars which were 
effective on August 30, 2002.  The Board has concluded that a 
remand is required for this purpose.  

Furthermore, the representative submitted a memo in October 
1999 setting forth a claim of clear and unmistakable error 
(CUE) in the initial March 1974 rating decision, which 
appears to be inextricably intertwined with the rating issue 
currently on appeal before the Board.  The RO must initially 
address this question.  

In addition, the Board notes that the current record does not 
reflect that the RO has complied with its duty under 38 
C.F.R. § 3.159(b) (2003) to request that the veteran submit 
"any evidence in the claimant's possession that pertains to 
the claim."  Moreover, the RO should then adjudicate the 
veteran's claim on a de novo basis after all appropriate 
notification and development of the record has been 
completed.  See 38 U.S.C.A. § 5103(a) (West 2002).  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should adjudicate the CUE 
claim set forth in the October 1999 memo 
from the representative, and inform the 
veteran of his appellate rights with 
respect to this decision.  If a timely 
notice of disagreement is received from 
the veteran or his representative, the RO 
should issue a statement of the case and 
inform the veteran of the requirements to 
perfect an appeal with respect to this 
matter.  

2.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim seeking an increased rating 
for the residuals of abdominal stab 
wounds.  This letter must inform the 
appellant that he should submit any 
pertinent evidence in his possession.  

3.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

4.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

5.  Thereafter, the RO should undertake 
any indicated development and then 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications.  This readjudication 
should include consideration of the 
rating criteria for scars which have been 
in effect since August 30, 2002.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  All issues 
properly in appellate status should be returned to the Board 
at the same time.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




